Public access to European Parliament, Council and Commission documents (debate)
The next item is the report by Mr Cappato, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on public access to European Parliament, Council and Commission documents (implementation of Regulation (EC) No 1049/2001).
Mr President, ladies and gentlemen, this is a report on the status of public access to European Union documents and also an opportunity to make some suggestions. In the short time we have available, I want to raise three important points.
The first is about the Council. European Union governments meet in the Council with law-making powers and, like any law-making assembly, they should be bound to make their work and their decisions public. I wish to emphasise this particularly because amendments have been tabled by the Group of the European People's Party (Christian Democrats) and European Democrats for a split vote on certain paragraphs. I hope the split votes are not taken to delete significant portions of the report. For example, paragraph 3 of the report asks for action to be taken following the judgment in the case brought by Maurizio Turco, a former Radical Party MEP, who won a case in the Court of Justice over the publicising of legal decisions taken by the legal services of European institutions and also over the obligation to disclose the identity of Member State delegations to the Council. We are entitled to know who is voting in the Council and how. I therefore hope that no one will vote against this paragraph 3, or paragraph 9, which asks for information about what is happening within Coreper, the Committee of Permanent Representatives, and asks that they should disclose the meeting documents and not secrete all the international policy papers away as diplomatic documents. This is a very important point!
The other point we raise concerns Parliament, our Parliament, because we must be the first to publicise what we are doing. We Italian Radicals call it the 'public register of elected representatives', in other words a register where we can find out everything about the activities of MEPs, who is present, who is absent, how they vote and, of course, the money they are paid. Beware though, and I say this because an application has also been filed for a split vote on paragraph 5, it would be a mistake to think that if we keep some of this information confidential - I am addressing Mrs Cederschiöld, who I know is sensitive on this issue - we will really just succeed in leaving ourselves more exposed to aggressive, demagogic attacks on MEPs. We know that some fellow Members have filmed other MEPs, they have turned themselves into spies on other MEPs. The way to get around this is not merely to prevent it, but to publicise our work in full, foiling the people who want to peer through keyholes and opening our doors by broadcasting parliamentary committee work, meetings and all the proceedings of this Parliament over the Internet.
The third point I want to raise concerns document formats, because the PPE-DE Group has also requested a split vote on paragraph 7, concerning this point. In this paragraph we ask for documents to be created using open-source word processors, technologically speaking, as well as effective multilingualism and technologies that allow persons with disabilities to gain access to information and documents. I hope that no one in this Parliament is against open-source multilingual access using technologies that facilitate access by people with disabilities, because this is an essential aspect for a portion of European Union citizens.
We know that the Commission has proposed a reform of our rules and we will deal with this in the Cashman report, but this resolution is our first opportunity to lay down some points of reference for this Parliament. I hope it will not be wasted and that all the crucial matters I have sought to raise in this report will not be in vain.
Vice-President of the Commission. - Mr President, I wish to begin by thanking you for a very well-written and interesting report, and I congratulate the rapporteur. This is an important and cherished subject, particularly in times of the revision of Regulation (EC) No 1049/2001 and also bearing in mind the changes that the Treaty of Lisbon - if it enters into force - will bring about on these important issues.
This report is in principle about the implementation of Regulation 1049/2001 and, therefore, let me start by recalling one of the positive elements in the implementation of the regulation because, as the quantitative data show and as the Parliament report acknowledges, the EU institutions have granted access to a higher number of documents while registering a decrease in the number and rate of refusals.
We are committed to continuing to enhance transparency and openness. Quite naturally, some of the recommendations made in the report go well beyond the application of Regulation 1049/2001 in 2006 and some are not directly related to the activities of the Commission, as we have just heard.
The report addresses a number of issues concerning openness and communication with citizens, and I particularly welcome that as a valuable input for a general reflection on transparency, communication and outreach.
Let me just briefly go through some of the recommendations and the principles underpinning them, because they deserve due consideration.
On the Turco case, I can assure you that the Commission takes this judgment fully into account. As has been said, it mainly concerns the need for increased openness where the Council acts in its legislative capacity, but it is also applicable to the Commission and all the institutions, and the Commission makes sure that each request for access is carefully assessed on a case-by-case basis against the parameters set by the Court of Justice.
Secondly, the proposal to lay down common rules on administrative procedures requires more reflection because many of these procedures are very specific in nature and unique, in some cases, for every institution. This means that we will need some more time to see how that could be done.
The recommendation to merge Regulation 1049/2001 and Regulation (EEC, Euratom) No 354/83 on the opening of the historical archives is quite complex for a particular reason, because Article 255 of the EC Treaty and Regulation 1049/2001 do not apply to all institutions and bodies. This might also change if and when the Lisbon Treaty enters into force, because it will then extend the right of access to documents to all institutions and bodies. This is why it is not so easy to simply merge the two, because the coverage is different.
On the Ombudsman's critical remark regarding the Commission's public registers, I would like to assure you that we take this remark very seriously. As you know, we have a public register of documents that has been up and running since June 2002 and since then the Commission has also put in place a dedicated register for comitology procedures and a register on expert groups. We are always doing our utmost to modernise our internal IT systems.
This, unfortunately, will not happen overnight, but has to be worked on. We always take into account the need to increase the coverage of the public register, and I hope you also know my personal commitment to this. We acknowledge that we still have to increase the coverage of our public registers and we confirm our commitment to develop the public registers in the interests of enhanced transparency.
In the resolution you target the questions of document management and a common portal and the Trans-Jai project. The Commission supports the idea of setting up a common portal in order to facilitate access for citizens to legislative documents. I think this would entail a common methodology, and we have to look at all the practical consequences of that on document identification and references. We would like to see a portal that could entail the full availability of public documents for each institution, so we are willing to work together with you on that.
On the Trans-Jai project, I come back to what I said in a reply in October, that this is expected to be open to the general public by 2010.
Let me also comment on the issue of exchange of information between the institutions. I understand what is meant there and what you are after, but I wish to remind you that between our institutions we already have an established working method with the exchange of confidential information held by the Commission and this is regulated in an annex to the framework agreement. We should also keep in mind that the question of sharing information between institutions is not related to public access and we think that this should be handled separately, as it is currently.
This report and the debate is also a valuable and appreciated input for another time when we can discuss it on a broader scale. I am grateful for Parliament's efforts to keep the issue of transparency and openness high on the EU agenda. We will come back to many of these questions in the very near future, for instance during the joint meeting of the Committee on Civil Liberties, Justice and Home Affairs with the Czech Parliament next week which I shall have the pleasure to attend, and then in just a couple of weeks we will be dealing with the important issue of revising Regulation 1049/2001.
I think the discussions should not end there. We need to be open about transparency and think also what we can do proactively outside the formal legislation, such as on improved registers, on greater user-friendliness and accessibility, active dissemination and quicker publication of documents. Something that I myself did last year was to make the register of my own correspondence directly accessible on the web. I am sure that you all have similar ideas and examples of what can be done if we just put our minds to it. So let us do that.
Mr President, Mr Cappato, your report is full of good intentions, the clearest proof of which is that no amendments were deemed to be necessary by the Committee on Civil Liberties, Justice and Home Affairs.
You were the one who introduced 18 amendments to your own report. It is those amendments that have given the report a radical edge - to put it in general terms - and that have raised very serious doubts for me.
I would divide into four distinct groups the amendments that you have proposed - amendments that you have proposed to yourself, I would stress - in a report that received the support of all groups initially. Firstly, some are impossible; you make some suggestions that are impossible. For example, Mr Cappato, some of your suggestions have no legal basis as yet: until the Lisbon Treaty enters into force, it will be impossible to harmonise the rules of the different institutions. Commissioner Wallström has just said something similar. You also call for 2009 to be declared European Year of Transparency, but we are too late, there is no time. Some of your suggestions are therefore impossible.
Secondly, some of your suggestions are inadvisable. For example, you call for transparency in the meetings of the political groups. This would not do. There is a need for privacy, since privacy is a political asset. If I want to disagree with my party and to maintain my opposition, I want to do so in private: that is not a lack of transparency. There must be transparency within public bodies, but not within the parties, the privacy of whose debates must be guaranteed. I cannot, therefore, agree with you on this point.
Some of your other assertions, Mr Cappato, are incorrect. For example, you state that 90% of legislative activity is done through comitology. This is a bold exaggeration, Mr Cappato. Furthermore, comitology has its own implicit transparency standards. If we introduce more mechanisms, more bureaucracy and more controls, we will be going against what we want to achieve: transparency, which is closely linked to simplicity.
Lastly - before the President signals to me, because I am already nearing the end of my time - some of your suggestions are unnecessary. For example, I understand that it is really wonderful and attractive to public opinion to speak of transparency in Members' activities, so that it can be seen whether they attend plenary sittings. It can already be seen, Mr Cappato. It can also be seen whether they attend the committees too; there are minutes for each of them, to which all citizens have access. The allowances that MEPs claim are also public. In other words, it is perfectly possible for citizens to gain access to this information.
I therefore understand that it is wonderful in terms of public opinion and it looks good to defend transparency, but you must realise that transparency means ensuring that things are seen as they really are and that if we contribute to distorting how things are seen, Mr Cappato, we are not contributing to transparency. Thank you for your generosity, Mr President.
on behalf of the PSE Group. - Mr President, thank you, Marco, for a very good report, but sadly I have to agree with other people in this House that you strayed beyond the remit - and I know why.
The previous speaker said that it is impossible. If we do not ask for the impossible, how will we ever achieve change?
But of course you have gone beyond your remit. We are not going to have broadcasts of political groups. MEPs putting up on their websites or through Parliament's Information Service what they do and where they go does not mean that they are effective; it does not mean they are good.
The Regulation is about access to all of the documents held, received or produced by the three institutions when acting in its legislative capacity. That is what we need to get back to. We need to define what the 'legislative capacity' is. We need to look at how the Regulation has worked up until now and we have to improve it. That is what I want to do in conjunction with all the players, and I am pleased to welcome here the Swedish Minister, Cecilia Malmström, who worked originally on this. We all want to take the whole issue of access forward.
Why? Because we recognise that many people realise that there are things that happen, particularly in the Council, as you have illustrated, whereby their ministers, their national ministers, are involved, but how they debate and how they vote is secret. Once we reveal that element of secrecy and we expose how Member State ministers actually vote, then those ministers are held accountable back home in their Member States and suddenly national citizens feel connected to all things European.
So, Marco, you have sadly gone wider than the remit, especially with this dream that you have. If you had not declared that you were an Italian radical I would never have known it from this report, but the fact that you expect political parties to broadcast their internal debates - it is not going to happen and indeed, as the previous speaker said, all you do is expose division rather than reinforce the fact that we are here because we believe in a Europe that is accountable to its citizens. That is why drawing up the voting list will be difficult. My heart is with you, but I have to follow my head.
Mr President, welcome Commissioner, tomorrow we will vote on the report prepared by my fellow Member, Mr Cappato, on public access to documents. Mr Cashman, a very good and normally unbelievably efficient colleague, has already pointed out that the most important thing is to give the public access to documents that are discussed and decided upon here.
One might accuse Mr Cappato, as Mr Herrero-Tejedor and Mr Cashman have done, of going beyond the remit. That is surely a matter of interpretation and in this case also not entirely justified. The discussion as to whether or not, in principle, the group meetings should be broadcast is surely something we can talk about. The question is, then, whether we would have the right, for example, to hold such a meeting in private at the request of the majority of the group members, as there are certainly sensitive issues - as we all know from our own meetings - that need to be clarified between ourselves before we can go public with them. In my opinion, it is normal to wash your dirty laundry at home and not out in the street.
I might also add that this example shows that political parties - not the party groups in this case - always have a certain interest in the general public when it suits them. Otherwise, party conferences would not be broadcast so extensively. Interestingly, no one complains that the conferences of some political parties where things can get quite lively could be broadcast in full.
I think I can say, therefore, that Mr Cappato has produced a good piece of work here, even though - as we are accustomed to - suggestions for improvement may perhaps come from other groups. In some cases they are, in fact, so good that they should be considered.
Compared to either of the other institutions, Parliament can still be considered to lead the way when it comes to transparency and so I would not make it my top priority, since with regard to both the accessibility of documents and to the transparency of its sittings and the activities of the Members of the European Parliament, we are more open than any national parliament. That does not mean that there is no need for improvement, including in other institutions, particularly the Council, which, regrettably, is not here now. Mr Cashman has just said that we need to know who has made what decision and how in order to be able to establish accountability for political actions.
It is even more important, however, to provide access to documents produced within the framework of the comitology procedure, for example. A specific example is the Regulation on liquids in hand luggage, the annex to which was not accessible to citizens, and neither was it accessible to parliamentarians. The requirement for transparency has not been introduced in most Member States of the European Union without good reason, and that is to give the people the opportunity to understand the political activities, to be able to establish accountability and then perhaps also to enable different decisions to be made in elections.
Thank you very much for the extra time, Mr President. Good luck, Marco. I will be with you in the vote tomorrow, and I believe that we will bring this to a satisfactory conclusion.
Mr President, if the European Union is to be for the citizens, rather than for the Eurocrats, then it obviously must be more transparent, as must the activities of the European Union's bodies. Only then may the Union regain the credibility it has carelessly tossed aside. For example, its credibility has been damaged by attempts to push the Constitutional Treaty through and the failure to hold national referenda. That is why it is right to demand that all Council debates, as they decide the fate of Europe, should be accessible to the citizens of the Member States of the European Union. However, these debates do not include political group debates.
It is also important for Parliament, the Council and the European Commission to adopt the same principles for providing access to documents, so that they do not remain lone stars in the information and IT firmament. I think that this report is a significant step towards transparency. However, I firmly believe that, with regard to certain issues, it may be taking things a step too far. Even Comrade Lenin once said that we sometimes need to take two steps forward, in order to take that one step back. The rapporteur might want to bear this in mind.
Mr President, the report by the rapporteur, Mr Cappato, indicates that there are major shortcomings with regard to access to EU documents. I support the rapporteur's proposal for improvements in connection with the annual report. I also support the amendments tabled by the rapporteur. I furthermore assume that Parliament will vote in favour of a real principle of public access in the forthcoming vote on Mr Cashman's report concerning the Regulation on public access.
As regards the annual report, I would particularly like to highlight the fact that it is totally unacceptable for public access not to be guaranteed in respect of delegated legislation, which includes 90% of the legally binding legal acts that are adopted each year by the EU institutions. Members' participation in the work of Parliament and all their financial circumstances with regard to their appointment in Parliament must also be totally transparent. I support the proposal for a combined public register.
Finally, I would like to say that increased public access is not a populistic requirement but a democratic one.
Mr President, in a democracy, transparency is a concept of honour. In democratic countries, the citizens elect the governing authorities. These authorities appoint officials to implement democratic decisions. It would therefore be absurd for these elected representatives and appointed officials to be entitled to withhold information from their electorate. The fact that this happens nevertheless has two explanations. The first is a legacy from a pre-democratic society where the people were seen as subjects under non-elected rulers. The subjects were not permitted to interfere in the ruler's affairs. The second is that the nation's security, consideration of citizens' integrity, business secrets, market influence and similar considerations may require exceptions to transparency.
The first explanation is completely irrelevant today. The authorities must not, in their capacity as authorities, withhold information from the people. The second explanation, however, is sound and involves a difficult balancing act. These legitimate demands for finding the right balance are, unfortunately, often used by the authorities to preserve the option of secretiveness.
The EU does not have a proud tradition of transparency. In its childhood and early youth, the EU was almost totally secret, even down to the Commission's internal telephone directory. The EU began as a mandarin empire, and still is today, but important steps have been taken: the 1993 Code of Conduct, the acceptance of the Swedish Journalists' Association's demands in 1998, and the Regulation in 2001.
It is with a certain amount of pride that I note that my own country, Sweden, has the longest historical tradition of statutory transparency. That was why the Swedish state became involved in the Turco case and got the European Court of Justice to override the Council and the Court of First Instance last summer. This was yet another step away from the mandarin empire, but the road to establishing democratic transparency in the EU is a long one. There is a lot of internal resistance to quash. Mr Cappato's report should therefore receive the full support of this House, which would be yet another step forward along that long road.
(IT) Mr President, ladies and gentlemen, I am just going to speak for a few seconds to say that I agree with a good part of Mr Cappato's report. It would be surprising if I felt otherwise, because I believe I am the only Italian MEP who has tried to make public a list of attendances and the number of questions raised here in our Parliament by the Italian delegation. I have done this, year by year, in the small book in which I report on my parliamentary activities.
I would be happier if, for example, the Italian press, which all too often points its finger at us, would publish information that may not be earth-shattering in itself but would nevertheless serve to illustrate the type of activities that an Italian MEP carries out in this place. It would be all the better if it could serve to highlight how our actions, if properly performed, are independent of the political affiliations for which we have been elected, in the sense that we seek to be of service to the entire system.
I applaud Mr Cappato's initiative. I will vote for nearly everything contained in his proposal.
(RO) The European Union is founded on the principle of transparency, which is referred to in Articles 1 and 6 of the Treaty on European Union, as well as in Article 41 of the Charter of Fundamental Rights of the European Union.
Europe has advocated from the outset a decision-making process which is as transparent and close to the citizen as possible. The European Parliament, by its very nature, is the first to promote public access to the decision-making process, since different opinions about legislative or non-legislative work help increase European citizens' confidence in Europe's institutions.
At the moment, public access to the European institutions' documents is fairly good. It is obvious however that the 2001 European legislation governing this right of access needs to be brought up to date.
Parliament asked the Commission back in 2006 to submit proposals for amending the Regulation, suggesting several recommendations:
all preparatory documents to legal acts should be directly accessible to the public, and
setting up a single access point with regard to preparatory documents.
The Commission took into account these recommendations which were also included in a new proposal for a regulation in 2008.
In the course of the decision-making process, the parties involved are faced with different opinions, sometimes contradictory. Negotiation leads to the most acceptable decision for all concerned. Europe's citizens must be informed about the process which has led to decisions being adopted because these decisions have a direct impact on their lives.
(ET) Ladies and gentlemen, democracy is based on transparency and openness. This is especially important now, as we approach the June elections to the European Parliament.
The simplification of the web environment would help increase voter turnout in European Parliament elections. If we provide citizens with clearly understandable information on the activities of representatives and the functioning of the European Parliament in general, we will be able to make young and old interested in what we do. The e-Parliament is a very welcome initiative.
On the basis of the search criteria, all information about the work of a representative should be available to citizens. I concur with the rapporteur that, in addition to the activities of the plenary assembly, individuals should also have access to work done in committees and delegations. Citizens must be able to acquire a full understanding of our activities.
I also support the idea of the creation of a joint register of information and documents. It is important that citizens should be able to monitor proceedings that are of interest to them and access all documents from one location. The creation of a unified portal will take time, but we should move in that direction. This is our route now and in the future. I support the Cappato report.
Mr President, I wish to congratulate my colleague, Marco Cappato, on his report. It is important that we are debating it here in Parliament.
When we speak of accountability and transparency, we must start with ourselves and that means all of the EU institutions. I agree with much of the report. I have one or two caveats. For example, we must ensure that, if we provide information on Members' activities, say, that such information is comprehensive. Otherwise we will end up knowing the price of everything and the value of nothing. By this I mean that our workload is really quite broad. It is not just attendance at committees or plenary. Any such information on Members' activities would need to include all the activities. Otherwise some very valuable work that is not concentrated in Parliament could be lost because it would be invisible.
I would like to say regarding my colleague Mr Romagnoli's comments that his good work was not picked up by the media, that it is only news if you do not do your work.
Finally, I would like to say that the core of the matter is that there should be transparency when we are acting in a legislative capacity. I agree with Michael Cashman that all citizens should know how their ministers vote in Council. This is crucial. Otherwise we play into the hands of the 'blame Brussels' brigade when something goes wrong at home.
(DE) Mr President, my experience is presumably very similar to that of millions of Europeans. Commissioner, I entered this Parliament in 1999 with a great deal of enthusiasm that was not inferior to the enthusiasm that you continue to display. Then I did what so many citizens do. I wanted to know something, and that was: how are decisions made? Where does the money go? Who receives it? More and more voters have come to me and said: we do not know where we are with this EU. This was also my experience. Unfortunately, one then realises that behind many measures there is a deliberate intention to conceal the irresponsibility that we still have in our institutions, including unclearly assigned legislature. I can only encourage you to keep to your convictions to go further than the Cappato report currently does and make this basic information available. That would be an achievement, and I say this after 10 years.
(PT) Mr President, Mrs Wallström, ladies and gentlemen, the transparency principle is a basic principle of the European Union. It reinforces the democratic nature of our institutions and facilitates the participation of the citizens in the decision-making process, so ensuring greater legitimacy for public authorities by making them more effective and answerable to the people. I support the principle that all democratic institutions have a duty to ensure that their activities, documents and decisions are made public. Access to documents is a fundamental element in the loyal cooperation that is necessary between the European institutions.
During the investigation into the activities of the CIA in Europe, I criticised the Council forcefully for violating this loyal cooperation by imposing restrictions - full and partial - on access to essential documents. That is why I also applauded the decision of the Court of Justice in relation to the Turco case, in which it concluded that there exists, in principle, an obligation to disclose the opinions of the Council's Legal Service relating to a legislative process; those opinions could be crucial to understanding the direction that the decision-making process took.
I agree that the revision of the 2001 Regulation should proceed, not just to provide a response to the deficiencies since detected in it, but also in order to incorporate the most recent case-law, specifically the judgment in the Turco case. Nevertheless, we must clearly respect the legal basis at our disposal. Some of the rapporteur's proposals go much further than is permitted under the legal basis, as has already been mentioned by Mr Herrero and Mr Cashman.
There are, for example, rules aimed at national parliaments that have no legal basis. In the judgment in the Turco case, the Court of Justice itself recognises that the application of the Regulation must respect a balance between the risks of publication and the public interest served by making that document accessible. In some cases, Mr Cappato makes proposals that, in my view, put this balance at risk.
(RO) I would like to emphasise the fact that while Mr Cappato initially enjoyed broad support for his initiative, the 18 amendments introduced later on have resulted in a loss of that initial support.
Nevertheless, I support the fact that public access to the documents held by Parliament, the Council and the Commission is vital in order to bring the European Union closer to its citizens. I would first of all like to stress the need to publish the main documents created in the course of the comitology procedure.
Secondly, I think that on the European Parliament website under the personal profiles detailing the activities of each MEP, it would be a good idea to also publish the amendments submitted by each MEP in the parliamentary committees they belong to. Citizens need to clearly see what amendments have been submitted by MEPs during the European decision-making process, in addition to the reports, resolutions and plenary debates.
Thirdly, when the European Council is acting as a co-legislative institution in addition to Parliament, it should publish its debates just like Parliament publishes its own debates. The Council should demonstrate transparency by publishing its debates from now on before the Lisbon Treaty obliges it to do so.
(PL) Mr President, civil rights include the right to information concerning the activities of representatives, elected by society, who fulfil important public functions. This is particularly true in the case of the European Union institutions, including the Council, whose documents are more difficult to access. Information programmes available on the Internet should be user-friendly and easily guide the interested person to the document for which they are searching. However, although many people have Internet access these days, not everyone does. We need publications that can be accessed in libraries and summaries that are more accessible to people who are not as comfortable reading texts. However, we need to consider whether the full transcripts of political group discussions should be published.
(SV) Mr President, transparency has indeed undergone a dramatic change within the EU - and I am sure that the Commissioner would very much agree - since the advent of Regulation (EC) No 1049/2001 and the websites.
I would also like to emphasise that I think that the Commission and the Commissioner have made extremely good and constructive contributions to this issue in recent years. From the outset this was not an easy task, but I think that the cooperation in recent years has been very constructive, something for which you should receive praise. Everyone is always complaining about the Commission, but I do not think this is completely justified in all respects.
Naturally, we cannot have a situation in which justice and home affairs legislation is not transparent with regard to the justifications. Mr Alvaro is absolutely right in this regard. This is, of course, impossible. However, to go as far, for example, as an officer or MEP submitting a report each day on what he or she has done that day is quite unreasonable. In the end, they will spend half the day writing a report about what they have done.
I would like to conclude by saying that we support Mr Cappato's report, provided it results in a legally certain, clear piece of legislation that is not unnecessarily bureaucratic.
(PL) Mr President, assuming that democratic systems, based on the rule of law, should be bound to publish provisions which are binding for their citizens, we should ensure that the activities of the institutions are transparent and open. In practice, the meetings and debates of democratic legislative bodies, as well as their votes, should, where possible, be transparent and draft legislation should be accessible to the public. Unfortunately, the Council often operates in a way which makes it difficult to relate a document to a procedure, which then makes it impossible for citizens to access these documents.
As we know, the Internet plays an extremely important role in providing citizens with access to EU documents. We therefore need a single EU portal, which will facilitate access to documents, procedures and institutions. We should define common rules for implementing administrative procedures, as well as for tabling, classifying, registering and disseminating documents. Our Parliament must set an example for the other institutions.
Mr President, I noted carefully what the rapporteur said. There are two categories involved here: access to information on EU legislative work, and access to documents in the non-legislative field. In relation to the former, I support what is being called active transparency to the point of freedom of information as the norm and, indeed, very reduced use of secret meetings and room documents at Council level. I think we should know how our Ministers vote so that they can be held to account to stop this 'blame Brussels' culture that goes on in national parliaments at home. I should also like easy access to MEPs' records of attendance and voting during parliamentary work at all levels.
We are elected by the citizens to do a job and we are entitled to be held to account by them. On the other hand, to suggest that all political groups or party meetings must be open to public scrutiny is patent nonsense and a recipe for an agenda to be hijacked. I have no fear of transparency. We do an honourable job here as politicians and we must stand up for the dignity of our profession.
(IT) Mr President, ladies and gentlemen, I am absolutely certain that the report by Mr Cappato has carefully avoided stepping on the toes of the public officials who are concerned with their privacy and the need to maintain confidentiality over certain situations that must stay that way. This is certainly a very important reason to approve his report, but I would also like to overturn the concerns of some of us, who fear that our right to freedom of action and privacy is being violated.
Let us take a look at what happens when the tables are turned and the public administrator wants to find out what we citizens are doing. We cannot have any secrets: in some of our Member States, private telephone calls are even intercepted between husband and wife, between parents and children and so on. We must absolutely not fear citizens knowing exactly how laws are made and decisions are arrived at in the Commission or in the Council, and that also applies to the legislative decisions made by our Parliament. I welcome this initiative.
(PL) Clarity and transparency should form the basis of the activities of the European Union's institutions. Only if we achieve a suitable level of transparency will our activities become more comprehensible to the citizens, and therefore closer to them. The institutional crisis facing the Union demonstrates to us all the consequences of adopting the wrong approach to this issue. In my opinion, it was precisely this dismissive attitude towards the citizens of the European Union which resulted in the institutional reforms turning into a fiasco and the failure to ratify the Lisbon Treaty in France, the Netherlands and Ireland.
We should, therefore, draw the correct conclusions and be aware that social acceptance of the European Union's activities should be our basic priority. In order to achieve this acceptance, the citizens should be aware of what we do, how we operate and, ultimately, what decisions we take. We need a clear, cohesive and legible source of information on the activities of all the European Union institutions. The European Parliament's place is certainly at the forefront of this change, as it is the institution that is closest to the citizens of the European Union. We should remember that the Union was created for these very citizens.
Vice-President of the Commission. - Mr President, thank you for this debate and this discussion. I think it is difficult to summarise but, if I were to do so, I would repeat what some of you have said about this being a fundamental element in any democracy.
I prefer to look at it from the point of view of citizens: the right of citizens to know what is going on and to have access to information and documents and to then be able to make an informed choice. We will all have a very crucial year, because on the 7 June the citizens of Europe will vote in elections. It is, of course, absolutely fundamental that they have access to information.
We are still carrying a burden of historical differences in culture and views on what should be made public or not. I think we are still struggling with that in some cases. I come from a country where we have a very long tradition of the principle of openness and access to documents, while in other Member States it has been the opposite: It is first secret and only the things you decide should not be secret should be made public. I think this is still something that we have to try to tackle and deal with. I think that the report has also shown all the linkages and the interlinkages between all these issues and we have to look at it from a political point of view.
Again, the beauty of the Lisbon Treaty is that it would actually extend the right of information and access to documents and hopefully help end the 'blame game', as it would also give us a chance to follow what goes on in the European Council. Mr Cashman and others mentioned this and I think it is so important for all of us.
I hope you know that you can count on me to continue, on a daily basis, to strive to make sure that the Commission improves its access to documents. We can look at what we do in the committees; we can improve what we do on registers and on a number of points that Mr Cappato has raised and that are helpful to us. I think you should keep up the pressure on the Commission, but you have also shown that it concerns Parliament as well. You can also improve and add to openness and transparency. This is certainly a part of strengthening democracy in Europe. We will have the chance to do some work on this during preparations for the EP elections. That would be one of the ultimate tests for all of us.
Thank you very much for the discussion and we will come back to it very soon when we discuss Regulation (EC) No 1049/2001.
Mr President, ladies and gentlemen, I offer my very warm thanks to the Commissioner. I did not mention this before but the report acknowledges that there has been an improvement in effective access, in positive responses to applications for access to documents. What I have tried to stress is the need for a change of mindset, you might call it, to a paradigm whereby information is already designed to be public the moment it is produced.
Mrs Cederschiöld, I am not asking for more paperwork due to the need to disclose and publicise everything, but for a system that is already set up to ensure that we not only have access to a document when we ask for it, but that we also have access to information at the moment it is produced, while naturally respecting confidentiality regarding political groups and political group meetings. This is also addressed to Mrs Doyle, and to Mr Herrero, who has left.
I am talking here about greater and easier availability of information; of course, this does not mean that groups would no longer be able to hold meetings behind closed doors. I am not talking about an absolute and ideological obligation applying to any meeting, but about ensuring that the infrastructure is in place if we want it. I do not believe it to be true, as Mr Herrero said, that information on attendances, votes and so on is fully kept and fully available. That is not true. Minutes are available for individual committees and the information can only be put together by conducting a meeting-by-meeting investigation.
I personally have been a direct victim of this. An Italian newspaper published banner headlines saying that I was absent more than anyone else, simply because I started mid-term and they based their calculations on the few months after I joined, comparing the attendances to the previous three years. This is an example to show that we ourselves must make the information available to allow maximum transparency, in order to prevent the manipulation and abuse of this information.
I am well aware that the worth of an MEP's work does not lie solely in attendances and absences, but I cannot understand the reason why we ourselves should half conceal this information, opening the door to the worst and most demagogic kinds of manipulation. I therefore hope that on these aspects and on the aspect of access to data by disabled people - I cannot imagine why the Group of the European People's Party (Christian Democrats) and European Democrats has asked for a separate vote on this - I really hope that we do not have any last-minute surprises because I think this is a matter of fundamental importance for everyone. Mr President, thank you for your understanding.
The debate is closed.
The vote will take place on Wednesday 14 January 2009, at 12 noon.
Written statements (Rule 142)
in writing. - Regarding the latter this is not the case of all Commissioners and it is unfortunate that currently we are not in a position to publish data relating to other funds received. However, there is a general misconception on our revenues.
Firstly, to date all members of the European Parliament receive the same salary as members of their National Parliaments. This means that the Maltese Delegation in the EP receives an honorarium identical to that of MPs to employ and run our office both in Brussels and Malta.
Perhaps it would be a good idea if Commissioners and Parliamentarians will have to fill audited financial statements on an annual basis, regarding all revenues received. These statements should be available to the public. I think that this suggestion may be the balance between the two important issues of data protection and transparency.
Mr President, I agree with many of the issues raised in this report on which we will be voting on Thursday. In future the Council must ensure that all its debates, documents and information are open to public scrutiny.
I also support the proposal in the report that there should be more information on Parliament's website on Members' activities and attendance.